Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 1 of 27 PageID: 1



Javier L. Merino 
DannLaw 
1 Meadowlands Plaza, Suite 200 
East Rutherford, New Jersey 07073 
Telephone: (216) 373-0539 
Facsimile: (216) 373-0536 
notices@dannlaw.com 
 
Joshua W. Denbeaux 
Denbeaux & Denbeaux 
366 Kinderkamack Road 
Westwood, New Jersey 07675 
Telephone: (201) 664-8855 
Facsimile: (201) 666-8589 
filings@denbeauxlaw.com 
                                           
                           UNITED STATES DISTRICT COURT 
                                                    COURT 
                              DISTRICT OF NEW JERSEY 
                                                 JERSEY 
                                 TRENTON DIVISION 
                                            DIVISION 
 
SUSAN DELASSO 
      DELASSO                                  Case No.: 
                                                
            Plaintiff,                         Judge: 
 
                                                
     vs. 
                                               COMPLAINT FOR DAMAGES 
                                                                   DAMAGES 
SELECT PORTFOLIO SERVICING, INC.  INC.          
                                               JURY DEMAND ENDORSED HEREON   HEREON
            Defendant. 
 
     Plaintiff  Susan  DeLasso,  by  and  through  counsel,  for  her  Complaint  against 

Defendant Select Portfolio Servicing, Inc., states: 

              WHY DELASSO IS FILING THIS THIRD PARTY COMPLAINT 
                                                     COMPLAINT 

       1.     This  Complaint  concerns  material  errors  that  SPS  made  by  dual  tracking 

DeLasso  by  processing  a  loss  mitigation  application  from  DeLasso  while  Deutsche  was 

simultaneously pursuing a foreclosure action. 
    Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 2 of 27 PageID: 2



         2.     DeLasso  applied  for  a  loan  modification from SPS and despite SPS sending 

correspondence  notifying  DeLasso  that  her  application  was  complete,  SPS  moved  for 

foreclosure sale on the same day, giving rise to DeLasso’s RESPA claims against SPS. 

         3.     DeLasso  was  “dual  tracked”  by  SPS  in  violation  of  the  new  federal 

regulations  governing  mortgage  servicers  and  the  manner  in  which  regulated  mortgage 

servicers  must  behave  when  a  borrower’s  loss  mitigation  application  is  pending  prior  to 

and during a foreclosure proceeding. 

         4.     Further,  SPS  either  failed  to  properly  provide  a  denial  notice  for  all 

programs  reviewed  with  reasons  and  an  opportunity  to  appeal,  or  SPS failed to properly 

review DeLasso’s application for all available loss mitigation options. 

         5.     At  all  times  relevant  herein,  SPS  serviced  the  Loan  and  was  responsible to 

process  DeLasso’s  loss  mitigation  applications  and  evaluations  for  mortgage  relief 

options,  all  as  anticipated  by  12  U.S.C.  §§  2601,  ​et  seq.  and  the  regulations  promulgated 

thereunder. 

         6.     SPS’s  actions  in  this  loss  mitigation  effort  did  not  meet  the  minimal 

standards  of  conduct  for  mortgage  servicers  under  the  newly-enacted  Regulation  X  and 

SPS  has  caused  DeLasso  great  financial  damage,  humiliation,  suffering,  stress,  and 

emotional  distress,  further  damage  to  her  credit  standing,  and  forced  DeLasso  to  incur 

attorneys’ fees, all of which will appear more fully below. 

                            PARTIES, JURISDICTION, AND VENUE 
                                                       VENUE 
 




                                                   2 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 3 of 27 PageID: 3



       7.      Plaintiff  Susan  DeLasso  (“DeLasso”)  is  the  owner  of  residential  real 

property,  located  at  and  commonly  known  as  450  Country  Club  Rd.,  Bridgewater,  NJ 

08807 (the “Property”). 

       8.      DeLasso  currently  maintains  the  Property  as  her  primary,  principal 

residence, and has so maintained for all times relevant to this Complaint. 

       9.      Defendant  Select  Portfolio  Servicing,  Inc.  (“SPS”)  is  the current servicer of 

a  note  executed  by  DeLasso  (the  “Note”)  and  of  a  mortgage  on  the  Property  that 

allegedly  secures  the Note (the “Mortgage”) (collectively, the “Loan”). A copy of the Loan 

                Composite Exhibit 1​1.​  
is attached as ​Composite

       10.     SPS  services  the  Loan  on  behalf  of  Deutsche  National  Bank  Trust 

Company,  as  Trustee,  for  J.P.  Morgan  Mortgage  Acquisition  Trust  2007-CH3,  Asset 

Backed  Pass-Through  Certificates,  Series  2007-CH3  (“Deutsche”).  SPS  has  been  the 

servicer  of  the  Loan  since  June  1,  2013,  when  servicing  transferred  to  it  from  JPMorgan 

Chase Bank, N.A. 

       11.     This  Court  has  jurisdiction  pursuant  to  28  U.S.C.  §  1331,  as  this  action 

arises  under  the  Dodd-Frank  Wall  Street  Reform  and  Consumer  Protection  Act  (DFA) 

and the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, ​et seq.​ (RESPA). 

       12.     This  action  is  filed  to  enforce  regulations  promulgated  by  the  Consumer 

Finance  Protection  Bureau  (CFPB)  that  became  effective  on  January  10,  2014, 

specifically, 12 C.F.R. § 1024.1, e​ t seq.​ of Regulation X. 

       13.     Venue  lies  in  this  District  pursuant  to  28  U.S.C.  §  1391(b)  as  DeLasso 

maintains  the  Property  as  her  primary  residence  within  this  District,  SPS  does  business 




                                                 3 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 4 of 27 PageID: 4



within  this  District,  and  the  conduct  giving  rise to the causes of action in this Complaint, 

infra​, occurred primarily within this District. 

                                     SUMMARY OF CLAIMS 
                                                CLAIMS

       14.     In  January  2013,  the  CFPB  issued  a  number  of  final  rules  concerning 

mortgage  markets  in the United States, pursuant to the DFA, Public Law No. 111-203, 124 

Stat. 1376 (2010). 

       15.     Specifically,  on  January  17,  2013,  the  CFPB  issued  the  Real  Estate 

Settlement  Procedures  Act  Mortgage  Servicing  Final  Rules,  78 F.R. 10695 (Regulation X) 

(February 14, 2013), which became effective on January 10, 2014. 

       16.     The  Loan  is  a  “federally  related  mortgage  loan”  as  that  term  is  defined  by 

12 C.F.R. § 1024.2(b). 

       17.     SPS  is  subject  to  the  aforesaid  regulations  and  does  not  qualify  for  the 

exemption for “small servicers”, as defined in 12 C.F.R. § 1026.41(e)(4). 

       18.     SPS is not a “qualified lender”, as defined in 12 C.F.R. § 617.700. 

       19.     DeLasso  asserts  claims  for  relief  against  SPS  for  breaches  of  the  specific 

rules under Regulation X as set forth, ​infra​. 

       20.     DeLasso  has  a  private  right  of  action  under  RESPA  pursuant to 12 U.S.C. § 

2605(f)  for  the  claimed  breaches  and  such  action  provides  for  remedies including actual 

damages, costs, statutory damages, and attorneys’ fees. 

       21.     DeLasso  also  asserts  a  statutory  claim  for  violations  of  the  New  Jersey 

Consumer Fraud Act, N.J.S.A. § 56:8-2 (“CFA”). 

                                   FACTUAL BACKGROUND 
                                           BACKGROUND 
                                              



                                                   4 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 5 of 27 PageID: 5



        22.      On  July  27,  2015,  SPS,  on  behalf  of  Deutsche,  filed  a  foreclosure  action 

against  DeLasso,  being  known  as  “​Deutsche  Bank  National  Trust  Company  vs.  Susan 

DeLasso​” Docket No. F-026023-15 (the “Foreclosure”).

        23.      On  or  about  April  7,  2017,  DeLasso,  by  and  through  counsel,  submitted  a 

loss  mitigation  application  via  facsimile  to  SPS  (the  “Application”).  A  copy  of  the 

                                        Exhibit 2​2​.
application cover sheet is attached as ​Exhibit

        24.      Over  the  course  of  the  next  several  months,  SPS  requested  additional 

documentation and DeLasso made supplemental submissions to SPS. 

        25.      On  or  about  October  4,  2017,  SPS  caused  Deutsche  to  move  for  final 

judgment  against  DeLasso  in  the  Foreclosure.  A  copy  of  the  Notice  of  Motion  for  Entry 

of Final Judgment is attached as Exhibit
                                 E        3.​  
                                 ​ xhibit 3​

        26.      On  October  30,  2017,  this  Foreclosure  court  entered  final  judgment  and 

                                                                           Exhibit 4​4.​  
ordered the Property be sold. A copy of the Final Judgment is attached as ​Exhibit

        27.      On  or  about  October  31,  2017,  SPS  mailed  correspondence  stating  that  it 

received  DeLasso’s  “complete  Assistance  Review  Application,  including  all  required 

information  and  documentation  necessary  to  evaluate  your  account  for  loss  mitigation 

                ​10/30/2017​.”  (emphasis  added).  A  copy  of  the  October  31,  2017  Letter  is 
assistance  on  10/30/2017​

             Exhibit 5​5.​  
attached as ​Exhibit

        28.      On  October  30,  2017,  SPS,  by  and  through  foreclosure  counsel  Frenkel 

Lambert  Weiss  Weisman  &  Gordon,  LLP  (“FLWWG”),  submitted  a  Writ  of  Execution  for 

sale of the Property. A copy of the Writ of Execution is attached as Exhibit
                                                                     E        6​. 
                                                                     ​ xhibit 6​




                                                  5 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 6 of 27 PageID: 6



        29.        On  or  about  November  7,  2017,  DeLasso  sent  correspondence  to  SPS 

captioned  “Notice  of  Error  pursuant  to  12  C.F.R.  1024.41(g)” (“NOE #1”). A copy of NOE 

                                        ​ xhibit 7​7​.  
#1, without attachments, is attached as Exhibit
                                        E

        30.        In  NOE  #1,  DeLasso  advised  SPS,  i​ nter  alia​,  of  its  violation  of  12  C.F.R. 

1024.41(g) by moving for an order of sale without completing a review of the Application. 

See Exhibit 7​. 

        31.        According  to  SPS’s  November  14,  2017  letter  (the  “Acknowledgement  of 

NOE  #1”),  SPS  received  NOE #1 on November 9, 2017. A copy of the Acknowledgment of 

                       Exhibit 8​8.​  
NOE #1 is attached as ​Exhibit

        32.        In  the  Acknowledgement  of  NOE  #1,  SPS  confusingly  states  that  NOE  #1 

“did  not  raise  an  issue  with  the  servicing  of  your  account,  we  have  directed  your 

correspondence  to  the  appropriate  department for handling, and we consider this matter 

         ​ ee Exhibit 8. 
closed.” S

        33.        SPS  responded  to  NOE  #1  (the  “Response  to  NOE  #1”),  by  and  through 

FLWWG,  stating  that  Deutsche  has  put  the  Foreclosure  on  hold. A copy of the Response 

                         ​ xhibit 9​9​. 
to NOE #1 is attached as Exhibit
                         E

        34.        Over  the  course  of  the  next  several  months,  SPS  continued  to  request 

additional documentation and DeLasso made supplemental submissions to SPS. 

        35.        On  or  about  June  8,  2018,  SPS  informed DeLasso that “After careful review 

of  your  account,  we  find  that  there  are  no  home  retention  loss  mitigation  options  for 

which  you  are  approved”  (the  “Denial  Notice”).  A  copy  of  the  Denial  Notice  is  attached 

as Exhibit
   E        10.​
   ​ xhibit 10​




                                                      6 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 7 of 27 PageID: 7



       36.      The  Denial  Notice  states  that  DeLasso  was  denied  for  a  “Proprietary  Trial 

Modification”  because  it  “could  not  reduce  [DeLasso’s]  principal  and  interest  payment.” 

See Exhibit 10​. 

       37.      The  Denial  Notice  allowed  DeLasso  to  appeal  the  denial  within  thirty  days 

                 ​ ee Exhibit 10​. 
of June 8, 2018. S

       38.      On  or  about  July  6,  2018,  SPS  received  an  appeal  of  the  Denial  Notice (the 

“Appeal”)  from  DeLasso,  by  and  through  counsel.  A  copy  of  the  cover  for  the  Appeal  is 

attached as ​Exhibit 11.​
             Exhibit 11​

       39.      On  or  about  July  13,  2018,  DeLasso,  through  counsel, sent correspondence 

captioned “Notice of Error pursuant to 12 C.F.R. 1024.35.” (“NOE #2”). A copy of NOE #2, 

without attachments, is attached as Exhibit
                                    E        12​.
                                    ​ xhibit 12​

       40.      In  NOE  #2,  DeLasso  advised  SPS  that  the  Denial  Notice  fails  to  state  that 

SPS  reviewed  DeLasso  for  the  Chase  Trial  Modification  programs  and  requested  “the 

section  of the servicing agreement which describes SPS’s contractual authority regarding 

which modification programs the borrower is evaluated for.” ​See Exhibit 12​.

       41.      According  to  SPS’s  July  30,  2018  letter  (the  “Response  to  NOE  #2”),  SPS 

received  NOE  #2  on  July  19,  2018.  A  copy  of  the  Response  to  NOE  #2  is  attached  as 

        13​. 
Exhibit 13​

       42.      In  the  Response  to  NOE  #2,  SPS  states  that  its  “review  included  the Chase 

Trial  Modification  review”  and  failed  to  provide  the  pooling  and  servicing  agreement 

                     ​ ee Exhibit 13​. 
related to the Loan. S




                                                  7 
 Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 8 of 27 PageID: 8



         43.      On  or  about  August  10,  2018,  DeLasso,  through  counsel,  sent 

correspondence  captioned “Notice of Error pursuant to 12 C.F.R. 1024.35.” (“NOE #3”). A 

copy of NOE #3, without attachments, is attached as ​Exhibit 14​. 
                                                     Exhibit 14​

         44.      In  NOE  #3,  DeLasso  advised  SPS  that  the  Denial  Notice  “failed  to  provide 

the  specific  reasons  that  the  Chase  Modification  was  denied,  despite  the  requirement  to 

do  so.”  NOE  #3  reminds  SPS  that  the  Response  to  NOE  #2  indicated  that  SPS  reviewed 

the  Application  for  the  Chase  Modification,  but  again  failed  to provide any reasoning for 

               ​ ee Exhibit 14​. 
that decision. S

         45.      Further,  NOE  #3  requests  the  information  used in underwriting for Chase’s 

                           ​ ee Exhibit 14​. 
two modification programs. S

         46.      According  to  SPS’s  August  31,  2018  letter  (the “Response to NOE #3”), SPS 

received  NOE  #3  on  August  15,  2018.  A  copy  of  the  Response  to  NOE  #3  is  attached  as 

        15.​   
Exhibit 15​

         47.      In  the Response to NOE #3, SPS wholly ignores DeLasso’s request for SPS’s 

reasons  for  the  denial  the  Application  for  the  Chase  Trial  Modification  programs,  while 

only  discussing  its  review  of  the  Application  for  a  Proprietary  Trial  Modification 

         ​ ee Exhibit 15​. 
program. S

         48.      On  or  about  September  11,  2018,  DeLasso,  through  counsel,  sent 

correspondence  captioned  “Notice  of  Error pursuant to 12 C.F.R. 1024.35 and 12 C.F.R. § 

1024.41(d).”  (“NOE  #4”).  A  copy  of  NOE  #4,  without  attachments,  is  attached  as  ​Exhibit
                                                                                             Exhibit 

16​​. 
16




                                                   8 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 9 of 27 PageID: 9



       49.      In  NOE  #4,  DeLasso  informed  SPS  that  the  Response  to  NOE  #3  fails  to 

provide  the  specific  reason  for  the  denial for the Chase Trial Modification programs. ​See 

Exhibit 16​. 

       50.      Further,  NOE  #4  requests explanations regarding the interest rate for SPS’s 

Proprietary  Trial  Modification  program  and  the  minimum  payment  requirement  under 

the  Chase  Trial  Modification  programs  and  the  Proprietary  Trial  Modification  program. 

See Exhibit 16​. 

       51.      According  to  SPS’s  September  17,  2018  letter  (the  “Response  to  NOE  #4”), 

SPS  received  NOE  #4  on  September  12,  2018.  A  copy  of  the  Response  to  NOE  #4  is 

attached as ​Exhibit 17​. 
             Exhibit 17​

       52.      In  the  Response to NOE #4, SPS again wholly ignores DeLasso’s request for 

SPS’s  reasons  for  the  denial  the  Application  for  the  Chase  Trial  Modification  programs. 

Additionally,  SPS  refused  to  answer  NOE  #4’s  requests  for  explanations  regarding  the 

interest rate and minimum payment requirement. ​See Exhibit 17​. 

                             IMPACT AND DAMAGE TO DELASSO 
                                                  DELASSO 

       53.      SPS’s  actions  in  filing  the  Writ  of  Execution  again  constituted  prohibited 

dual-tracking  of  borrowers  by  simultaneously  actively  pursuing  foreclosure  and 

putatively  processing  a  loss  mitigation  application,  all  to  DeLasso’s  great  prejudice  and 

damage. 

       54.      SPS’s  actions  in  failing  to  review  the  Application  for  any  and  all  loss 

mitigation  options  and  failing  to reasonably investigate DeLasso’s concerns as expressed 




                                                 9 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 10 of 27 PageID: 10



in  NOE  #2,  NOE  #3,  and  NOE  #4  caused  DeLasso  to  incur  additional  attorneys’  fees and 

costs to attempt to obtain information and correct errors.  

       55.      SPS directly and proximately caused the following damages to DeLasso: 

                a.      She  had  to  retain  and  pay  legal  counsel  to  submit  the  notices  of 

       error  to  SPS,  pay  postage  costs  for  the  mailing  of  the  notices  of  error,  and 

       otherwise continue defending the Foreclosure. 

                b.      She  suffered  extreme  emotional  distress  directly  and  proximately 

       caused  by  not  knowing  day  to  day  whether  or  not  Deutsche  would  continue 

       proceeding  with  the  foreclosure  in  violation  of  federal  law  and  cause  her  to  lose 

       her house. 

       56.      Throughout  this  entire  ordeal,  DeLasso  has  simply  wanted  to  obtain  a 

modification,  have  the  Foreclosure,  and  resume  making  timely,  proper  payments  on  the 

Loan  in  order  to  begin  to  rehabilitate  her  credit,  and  most  importantly,  remain  in  her 

family home. 

          PATTERN AND PRACTICE OF REGULATION X VIOLATIONS BY SPS 
                                                             SPS 

       57.      SPS’s  actions  are  part  of  a  pattern  and  practice  of  behavior  in  violation  of 

DeLasso’s  rights  and  in  abdication  and  contravention  of  SPS’s  obligations  under  the 

mortgage servicing regulations set forth in Regulation X of RESPA. 

       58.      At  the  time  of  the  filing  of  this  Complaint,  SPS  has  had  more  than  Three 

Thousand  Four  Hundred  Ninety  Nine  (3,499)  consumer  complaints  lodged  against  it 

nationally,  specifically  concerning  the  issue  identified  on  the  CFPB’s  consumer 

complaint  database  as  “loan  modification,  collection,  foreclosure”  related  to  mortgages. 




                                                   10 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 11 of 27 PageID: 11



Each  such  complaint  is  filed  and  cataloged  in  the  CFPB’s  publicly  accessible  online 

database. (http://www .consumerfinance.gov/complaint database/). 

       59.     DeLasso  has  reviewed  the  CFPB’s  consumer  complaint  database  and  has 

identified  other  alleged  RESPA  violations  by  SPS  against  other  borrowers.  In  particular, 

DeLasso  has  reviewed  the  fifteen  (15)  consumer  complaints  attached  hereto  and 

identified  as  ​Group           18​​.  The  date,  details,  and  a  narrative  disclosed  by  the 
                 Group  Exhibit  18

consumer  is  set  forth  in  each  complaint.  The  complaints  evidence  conduct  which 

demonstrates  that  SPS  has  engaged  in  a  pattern  and  practice  of  violating  RESPA  with 

respect to other borrowers. 

                                        COUNT ONE 
                                                 ONE
                            VIOLATION OF 12 C.F.R. § 1024.41(g) 
                                                       1024.41(g) 
                                                
    (Violation of prohibition on moving in support of final judgment with complete loss 
                                                                                   loss 
                           mitigation application pending review) 
                                                          review) 
 
       60.     DeLasso  restates  and  incorporates  all  of  her  statements  and  allegations 

contained in paragraphs 1 through 59, in their entirety, as if fully rewritten herein. 

       61.     12  C.F.R.  §  1024.41(a)  explicitly  provides  that  “[a]  borrower  may  enforce 

the provisions of this section pursuant to section 6(f) of RESPA (12 U.S.C. 2605(f)).” 

       62.     12  C.F.R.  §  1024.41(b)(1)  provides  that  “[a]  servicer  shall  exercise 

reasonable  diligence  in  obtaining  documents  and  information  to  complete  a  loss 

mitigation application.” 

       63.     12  C.F.R.  §  1024.41(b)(2)  provides  that  if  a  servicer  receives  a  loss 

mitigation  application  forty-five  (45)  days  or  more  before  a  foreclosure  sale  that  the 

servicer  must  promptly  review  the  application  to  determine  whether  the  application  is 




                                                11 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 12 of 27 PageID: 12



complete  and  notify  the  borrower  in  writing  within  five  business  (5)  days  whether  the 

application is complete. 

       64.     Comment  1  of  the  Official  CFPB  Interpretations  to  12  C.F.R.  § 

1024.41(b)(3)  provides  that  “[i]f  no  foreclosure  sale  has  been  scheduled  as  of  the  date 

that  a  complete  loss  mitigation  application  is  received,  the  application  is  considered  to 

have been received more than 90 days before any foreclosure sale.” 

       65.     12  C.F.R.  §  1024.41(c)(2)(iv)  provides  that  “[a]  loss  mitigation  application 

shall  be  considered  facially  complete  when  a  borrower  submits  all  the  missing 

documents  and  information  as  stated  in  the  notice  required  pursuant  to  [12  C.F.R.  § 

1024.41(b)(2)(i)(B)], when no additional information is requested in such notice.” 

       66.     Comment  1  of  the  Official  CFPB  Interpretations  to  12  C.F.R.  § 

1024.41(c)(2)(iv)  provides  that  12 C.F.R. § 1024.41(c)(2)(iv) “requires a servicer to treat a 

facially  complete  application  as  complete  for  the  purposes  of  paragraphs  (f)(2)  and  (g) 

until the borrower has been given a reasonable opportunity to complete the application.” 

       67.     12 C.F.R. § 1024.41(g) states that 

               If  a  borrower  submits  a  complete  loss  mitigation  application 
               after  the  first  filing  required  for  any  judicial  foreclosure 
               process,  but  more  than  thirty-seven  (37)  days  before  a 
               foreclosure  sale,  then  a  servicer  cannot  move for foreclosure 
               judgment or order of sale unless: 
 
               (1) The  servicer  has  sent  written  notice  pursuant  to  12 
                   C.F.R.  §1024.41(c)(1)(ii), stating that the borrower is not 
                   eligible  for  any  loss mitigation options and the borrower 
                   has  not  requested  an  appeal,  or  the  borrower’s  appeal 
                   has been denied; 
                
               (2) The  borrower  rejects  all  loss  mitigation  options  offered 
                   by the servicer; or 
                


                                                 12 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 13 of 27 PageID: 13



               (3) The  borrower  fails  to  perform  under  an  agreement  on  a 
                   loss mitigation option. 
 
       68.     Comment  1  of  the  Official  CFPB  Interpretations  to  12  C.F.R.  §  1024.41(g) 

provides that: 

               The  prohibition  on  a  servicer  moving  for  judgment  or  order 
               of  sale  includes  making  a  dispositive  motion  for  foreclosure 
               judgment,  such  as  a  motion  for  default  judgment,  judgment 
               on  the  pleadings,  or  summary  judgment,  which  may  directly 
               result in a judgment of foreclosure or order of sale. A servicer 
               that  has  made  any  such  motion  before  receiving  a  complete 
               loss  mitigation  application  has  not  moved  for  a  foreclosure 
               judgment  or  order  of  sale  if  the  servicer  takes  reasonable 
               steps  to  avoid  a  ruling  on  such  motion  or  issuance  of  such 
               order  prior  to  completing  the  procedures  required  by  § 
               1024.41,  notwithstanding  whether  any  such  action 
               successfully  avoids  a  ruling  on  a  dispositive  motion  or 
               issuance of an order of sale. 
 
       69.     According  to  SPS’s  October  31,  2017  Letter,  as  of  October  30,  2017, 

DeLasso  had  submitted  any  and  all  missing documents and information requested by the 

written notice with regards to the Application. ​See Exhibit 5​. 

       70.     On  October  30,  2017,  SPS,  by  and  through  FLWWG,  submitted  a  Writ  of 

                                    ​ ee Exhibit 6​. 
Execution for sale of the Property. S

       71.     SPS  did  not  send  DeLasso  additional  correspondence  requesting 

documents on October 30, 2017. 

       72.     At  no  point  on  October  30,  2017  did:  (1)  SPS  send  notice  stating  that  that 

DeLasso  is  not  eligible  for  any  loss  mitigation  options;  (2)  DeLasso  reject  all  loss 

mitigation  options  offered  by  SPS,  as  no  such  options  were  offered during this period of 

time;  or,  (3)  DeLasso  fail  to  perform  under  an  agreement  on  a  loss  mitigation  option,  as 

no such options were offered during this period of time. 



                                                  13 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 14 of 27 PageID: 14



       73.    The  Application  was  deemed  to  be  a  complete  loss  mitigation  application 

for  the  purposes  of  12  C.F.R.  §  1024.41(g)  on  October  30,  2017,  by  and  through  the 

October 31, 2017 Letter. ​See Exhibit 5​. 

       74.    SPS’s  actions,  in submitting the necessary documentation to allow FLWWG 

to  submit  the  Writ  of  Execution  while  simultaneously  reviewing  the  complete 

Application, constitute a clear, separate, and distinct violation of 12 C.F.R. § 1024.41(g) 

       75.    SPS’s  actions  caused  DeLasso  to  suffer  actual  damages,  including,  but  not 

limited  to,  the  attorneys’ fees incurred for the time in preparing NOE #1, the postage cost 

for  mailing NOE #1, the attorneys’ fees incurred in defending the foreclosure matter from 

the pending sheriff sale, and emotional distress. 

       76.    SPS’s  actions  are  believed to be a part of a pattern and practice of behavior 

in conscious disregard for DeLasso’s rights. 

       77.    As  a  result  of  SPS’s  actions,  SPS  is  liable  to  DeLasso  for  actual  damages, 

statutory damages, costs, and attorneys’ fees.  

                                       COUNT TWO 
                                                TWO 
                          VIOLATION OF 12 C.F.R. § 1024.41(c) 
                                                       1024.41(c) 
                                               
  (Failure to perform a review of a borrower’s eligibility for any and all loss mitigation 
                                                                                mitigation 
   options available to a borrower within thirty (30) days of receipt of a complete loss 
                                                                                       loss 
                                  mitigation application) 
                                             application) 
                                               
       78.    DeLasso  restates  and  incorporates  all  of  her  statements  and  allegations 

contained in paragraphs 1 through 59, in their entirety, as if fully rewritten herein. 

       79.    12  C.F.R.  §  1024.41(a)  explicitly  provides  that  “​[a]  borrower  may  enforce 

the provisions of this section pursuant to section 6(f) of RESPA (12 U.S.C. §2605(f)).” 

       80.    12 C.F.R. § 1024.41(c)(1) provides, in part, that 



                                                14 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 15 of 27 PageID: 15



                If  a  servicer  receives  a  complete  loss  mitigation  application 
                more  than  thirty-seven  (37)  days  prior  to  a  foreclosure  sale, 
                then,  within  thirty  (30)  days  of  receiving  the  complete  loss 
                mitigation application, the servicer shall: 
 
                (i)   Evaluate  the  borrower  for  any  and  all  loss  mitigation 
                      options available to the borrower; and 
                 
                (ii) Provide  written  notice  to  the  borrower  “stating  the 
                     servicer’s  determination  of  which  loss  mitigation 
                     options,  if  any,  it  will  offer  to  the  borrower  on behalf of 
                     the owner or assignee of the mortgage. 
 
        81.     Comment  1  of  the  Official  CFPB  Interpretations  to  12  C.F.R.  § 

1024.41(b)(3)  provides  that  “[i]f  no  foreclosure  sale  has  been  scheduled  as  of  the  date 

that  a  complete  loss  mitigation  application  is  received,  the  application  is  considered  to 

have been received more than 90 days before any foreclosure sale.” 

        82.     According  to  the  Response  to  NOE  #3,  as  of  May  18,  2018,  DeLasso  had 

submitted  all  documentation  requested  by  SPS  in  order  to  constitute  a  complete  loss 

mitigation application. ​See Exhibit 15​. 

        83.     As  such,  pursuant  to  12  C.F.R.  §  1024.41(c)(1),  SPS  was  required,  within 

thirty  (30)  days  of  May  18,  2018,  to:  (i)  e​valuate  DeLasso  for  all  loss  mitigation  options 

available  to  DeLasso;  and,  (ii)  provide  written  notice  to  DeLasso  “stating  [SPS’s] 

determination  of  which  loss mitigation options, if any, it will offer to [DeLasso] on behalf 

of the owner or assignee of the mortgage.” 

        84.     That  is,  pursuant  to  12  C.F.R. § 1024.41(c)(1), SPS was required to evaluate 

DeLasso  for  all  loss  mitigation  options  available  to  DeLasso  and  send  written  notice  to 

DeLasso  detailing  its  determination  of  DeLasso’s  eligibility  for  such,  on  or  before  June 

17, 2018. 



                                                   15 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 16 of 27 PageID: 16



        85.     SPS  did  not  issue  any  requests  to  DeLasso  for  any  additional  or  missing 

information  and/or  documentation,  of  which  SPS  was not already in possession, in order 

to  supplement  or  otherwise  complete  the  loss  mitigation  application  during  the  time 

period from May 18, 2018 to June 8, 2018. 

        86.     On  information  and  belief,  SPS  did  not  evaluate  DeLasso  for  both  Chase 

Trial  Modification  programs  and  send  written  notice  to  DeLasso  detailing  its 

determination of DeLasso’s eligibility for such, on or before June 17, 2018. 

        87.     SPS’s  failure  to  review  DeLasso’s  complete  loss  mitigation  application 

within  thirty  (30)  days  of  receipt  constitute  a  clear,  separate,  and  distinct violation of 12 

C.F.R. § 1024.41(c). 

        88.     SPS’s  actions  caused  DeLasso  to  suffer  actual  damages,  including,  but  not 

limited  to,  the  attorneys’  fees  incurred  for  the  time  in  preparing  NOE  #2,  NOE  #2,  and 

NOE  #4,  the  postage  cost  for  mailing  NOE  #2,  NOE  #2,  and  NOE  #4,  the  attorneys’  fees 

incurred in defending the foreclosure matter from the pending sheriff sale, and emotional 

distress. 

        89.     SPS’s  actions  are  believed  to  be  part  of  a  pattern  and  practice  of  behavior 

in conscious disregard for DeLasso’s rights. 

        90.     As  a  result  of  SPS’s  actions,  SPS  is  liable  to  DeLasso  for  actual  damages, 

statutory damages, costs, and attorneys’ fees. 

                                    COUNT THREE 
                                              THREE 
                         VIOLATION OF 12 C.F.R. § 1024.41(d) 
                                                      1024.41(d) 
                                              
     (Failure to perform a reasonable investigation into and correct asserted errors) 
                                                                              errors) 
                                              




                                                  16 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 17 of 27 PageID: 17



       91.     DeLasso  restates  and  incorporates  all  of  her  statements  and  allegations 

contained in paragraphs 1 through 59, in their entirety, as if fully rewritten herein. 

       92.     12  C.F.R.  §  1024.41(a)  explicitly  provides  that  “​[a]  borrower  may  enforce 

the provisions of this section pursuant ​to section 6(f) of RESPA (12 U.S.C. 2605(f)).” 

       93.     12 C.F.R. § 1024.41(c)(1) provides, in part, that 

               If  a  servicer  receives  a  complete  loss  mitigation  application 
               more  than  thirty-seven  (37)  days  prior  to  a  foreclosure  sale, 
               then,  within  thirty  (30)  days  of  receiving  the  complete  loss 
               mitigation application, the servicer shall: 
 
               (i)   Evaluate  the  borrower  for  any  and  all  loss  mitigation 
                     options available to the borrower; and 
                
               (ii) Provide  written  notice  to  the  borrower  “stating  the 
                    servicer’s  determination  of  which  loss  mitigation 
                    options,  if  any,  it  will  offer  to  the  borrower  on behalf of 
                    the owner or assignee of the mortgage. 
 
       94.     12 C.F.R. § 1024.41(d) provides that: 

               If  a  borrower’s  complete  loss mitigation application is denied 
               for  any  trial  or  permanent  loan  modification  option  available 
               to  the  borrower  pursuant  to  paragraph  (c)  of  this  section,  a 
               servicer  shall  state  in  the  notice  sent  to  the  borrower 
               pursuant  to  paragraph  (c)(1)(ii)  of  this  section  the  specific 
               reason  or  reasons  for  the  servicer's  determination  for  each 
               such  trial  or  permanent  loan  modification  option  and,  if 
               applicable,  that  the  borrower  was  not  evaluated  on  other 
               criteria. 
 
       95.     Comment  2  of  the  Official  Interpretation  of  the  CFPB  for  12  C.F.R.  § 

1024.41(d)  provides “[i]f a trial or permanent loan modification is denied because of a net 

present  value  calculation,  the  specific  reasons  in  the  notice  provided  to  the  borrower 

must include the inputs used in the net present value calculation [emphasis added].” 

       96.     SPS sent the Denial Notice on or about June 8, 2018. ​See Exhibit 10​. 



                                                  17 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 18 of 27 PageID: 18



       97.     The  Denial  Notice  alleged  DeLasso  did  not  qualify  for the Proprietary Trial 

Modification  program,  but  failed  to  provide  any  specific  information  about  the  Chase 

Trial Modification programs. ​See Exhibit 10​. 

       98.     In  the  Response  to  NOE  #2,  SPS  stated  that  its  “review included the Chase 

Trial  Modification  review,”  but  did  not  provide  any  specific  information  about  the 

        ​ ee Exhibit 13​. 
review. S

       99.     SPS’s  failure  to  provide  a  proper  denial  letter  constitutes  an  egregious 

clear, separate, and distinct violation of 12 C.F.R. § 1024.41(d). 

       100.    In  addition  to  the  damages  outlined,  s​ upra​,  SPS’s  violation  of  12  C.F.R.  § 

1024.41(d)  directly  and  proximately  caused  DeLasso  to  incur  actual  damages  including 

but  not  limited  to  attorneys’  fees  and  the  costs  of  paper  and  postage  required  to  submit 

NOE #2, NOE #3, and NOE #4. 

       101.    SPS’s  actions  are  part  of  a  pattern  and  practice  of  behavior  in  conscious 

disregard for DeLassos rights. 

       102.    As  a  result  of  SPS’s  actions,  SPS  is  liable  to  DeLasso  for  actual  damages, 

statutory damages, costs, and attorneys’ fees. 

                                     COUNT FOUR 
                                               FOUR 
                          VIOLATION OF 12 C.F.R. § 1024.35(e) 
                                                      1024.35(e) 
                                              
 (Failure to perform a reasonable investigation into and correct asserted errors by NOE 
                                                                                      NOE 
                               #2, NOE #3, and NOE #4) #4) 
                                              
       103. DeLasso  restates  and  incorporates  all  of  her  statements  and  allegations 

contained in paragraphs 1 through 59, in their entirety, as if fully rewritten herein. 




                                                  18 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 19 of 27 PageID: 19



       104.    12  C.F.R.  §  1024.35(a)  provides:  A  servicer  shall  comply  with  the 

requirements  of  this  section  for  any  written  notice  from  the  borrower  that  asserts  an 

error  and  that  includes  the  name  of  the  borrower,  information  that  enables  the  servicer 

to  identify  the  borrower’s  mortgage  loan  account,  and  the  error  the  borrower  believes 

has occurred. 

       105.    Comment  1  of  the  CFPB’s  Official  Interpretations  of  12  C.F.R. § 1024.35(a) 

provides  that  “[a]  notice  of  error  is  submitted  by  a  borrower  if  the  notice  of  error  is 

submitted by an agent of the borrower. 

       106.    Pursuant  to  12  C.F.R.  §  1024.35(b)(11),  the  term “error” refers to any error, 

not  otherwise  specified  in  12  C.F.R.  §§  1024.35(b)(1)  to  1024.35(b)(10),  committed  in 

regards the borrower’s mortgage loan. 

       107.    12  C.F.R.  §  1024.35(e)(1)(i)  provides  that  a  servicer  must  respond  to  a 

notice of error by either: 

               (A) Correcting  the  error or errors identified by the borrower 
                   and  providing  the  borrower  with  a  written  notification 
                   of  the  correction,  the  effective  date  of  the  correction, 
                   and  contact  information,  including  a  telephone  number, 
                   for further assistance; or 
                
               (B) Conducting  a  reasonable investigation and providing the 
                   borrower  with  a  written  notification  that  includes  a 
                   statement  that  the  servicer has determined that no error 
                   occurred,  a  statement  of  the  reason  or  reasons  for  this 
                   determination,  a  statement  of  the  borrower’s  right  to 
                   request  documents  relied  upon  by  the  servicer  in 
                   reaching  its  determination,  information  regarding  how 
                   the  borrower  can  request  such  documents,  and  contact 
                   information,  including  a  telephone  number,  for  further 
                   assistance. 
 




                                                  19 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 20 of 27 PageID: 20



       108.    NOE  #2  meets  the  requirements  of  a notice of error as defined by 12 C.F.R. 

              ​ ee Exhibit 12​. 
§ 1024.35(a). S

       109.    DeLasso  sent  NOE  #2  to  SPS  at  the  address  SPS  designated  for the receipt 

of such notices pursuant to 12 C.F.R. § 1024.35(c). ​See Exhibit 12​. 

       110.    SPS  received  NOE  #2  at  the  address  SPS designated for the receipt of such 

notices pursuant to 12 C.F.R. § 1024.35(c). 

       111.    In  NOE  #2,  DeLasso  advised  SPS  that  the  Denial  Notice  fails  to  state  that 

SPS  reviewed  DeLasso  for  the  Chase  Trial  Modification  programs  and  requested  “the 

section  of the servicing agreement which describes SPS’s contractual authority regarding 

which modification programs the borrower is evaluated for.” ​See Exhibit 12​. 

       112.    In  the  Response  to  NOE  #2,  SPS  states  that  its  “review  included  the Chase 

Trial  Modification  review”  and  failed  to  provide  the  pooling  and  servicing  agreement 

                     ​ ee Exhibit 13​. 
related to the Loan. S

       113.    SPS  did  not  inform  DeLasso  in  the  Response  to  NOE  #2  that  it  had 

                                               ​ ee Exhibit 13​. 
corrected any of the errors alleged in NOE #2. S

       114.    It  is  clear  that  SPS  did  not  perform  a  reasonable  investigation  into  the 

errors  alleged  by  and  through  NOE  #2,  as  the Response to NOE #2 failed to substantially 

address  the  concerns  of  NOE  #2  and  instead  focuses  on  SPS’s  review  of  the Application 

for the Proprietary Trial Modification program.​ See Exhibit 12 and Exhibit 13​. 

       115.    NOE  #3  meets  the  requirements  of  a notice of error as defined by 12 C.F.R. 

              ​ ee Exhibit 14​. 
§ 1024.35(a). S




                                                20 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 21 of 27 PageID: 21



       116.    DeLasso  sent  NOE  #3  to  SPS  at  the  address  SPS  designated  for the receipt 

of such notices pursuant to 12 C.F.R. § 1024.35(c). ​See Exhibit 14​. 

       117.    SPS  received  NOE  #3  at  the  address  SPS designated for the receipt of such 

notices pursuant to 12 C.F.R. § 1024.35(c). 

       118.    In  NOE  #3,  DeLasso  (1)  States  that  the  Denial Notice “failed to provide the 

specific  reasons  that  the  Chase  Modification  was  denied,  despite  the  requirement  to  do 

so;”  (2)  Informs  SPS  that  the  Response  to  NOE  #2  indicated  that  SPS  reviewed  the 

Application  for  the  Chase  Modification, but again failed to provide any reasoning for that 

decision;  and,  (3)  Requests  the  information  used  in  underwriting  for  Chase’s  two 

modification programs. ​See Exhibit 14​. 

       119.    In  the Response to NOE #3, SPS wholly ignores DeLasso’s request for SPS’s 

reasons  for  the  denial  the  Application  for  the  Chase  Trial  Modification  programs,  while 

only  discussing  its  review  of  the  Application  for  the  Proprietary  Trial  Modification 

program. ​See Exhibit 15​. 

       120.    SPS  did  not  inform  DeLasso  in  the  Response  to  NOE  #3  that  it  had 

                                               ​ ee Exhibit 15​. 
corrected any of the errors alleged in NOE #3. S

       121.    It  is  clear  that  SPS  did  not  perform  a  reasonable  investigation  into  the 

errors  alleged  by  and  through  NOE  #3,  as  the Response to NOE #3 failed to substantially 

address  the  concerns  of  NOE  #3  and  provided  the  same  information  contained  in  the 

Response to NOE #3.​ See Exhibit 14 and Exhibit 15​. 

       122.    NOE  #4  meets  the  requirements  of  a notice of error as defined by 12 C.F.R. 

§ 1024.35(a). See Exhibit 16. 




                                                21 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 22 of 27 PageID: 22



       123.    DeLasso  sent  NOE  #4  to  SPS  at  the  address  SPS  designated  for the receipt 

of such notices pursuant to 12 C.F.R. § 1024.35(c). ​See Exhibit 16​. 

       124.    SPS  received  NOE  #4  at  the  address  SPS designated for the receipt of such 

notices pursuant to 12 C.F.R. § 1024.35(c). 

       125.    In  NOE  #4, DeLasso: (1) Informed SPS that the Response to NOE #3 fails to 

provide  the  specific  reason  for  the  denial  for  the  Chase  Trial Modification programs and 

(2)  Requests  explanations  regarding  the  interest  rate  for  SPS’s  Proprietary  Trial 

Modification  program  and  the  minimum  payment  requirement  under  the  Chase  Trial 

Modification programs and the Proprietary Trial Modification program. ​See Exhibit 16​. 

       126.    In  the  Response to NOE #4, SPS again wholly ignores DeLasso’s request for 

SPS’s  reasons  for  the  denial  the  Application  for  the  Chase  Trial  Modification  programs. 

Additionally,  SPS  refused  to  answer  NOE  #4’s  requests  for  explanations  regarding  the 

interest rate and minimum payment requirement. ​See Exhibit 17 

       127.    SPS  did  not  inform  DeLasso  in  the  Response  to  NOE  #4  that  it  had 

                                               ​ ee Exhibit 17​. 
corrected any of the errors alleged in NOE #4. S

       128.    It  is  clear  that  SPS  did  not  perform  a  reasonable  investigation  into  the 

errors  alleged  by  and  through  NOE  #4,  as  the Response to NOE #4 failed to substantially 

address  the  concerns  of  NOE  #4  and  provided  the  same  information  contained  in  the 

Response to NOE #2 and the Response to NOE #3.​ See Exhibit 16 and Exhibit 17​. 

       129.    To  date,  SPS  has  failed  to  correct  or  perform  a  reasonable  investigation 

into the errors asserted by and through NOE #2, NOE #3, and NOE #4. 




                                                22 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 23 of 27 PageID: 23



       130.    SPS’s  failure  to  correct  or  properly  investigate  the  errors  alleged  in  NOE 

#2,  NOE  #3,  and  NOE  #4  constitutes  clear, separate, and distinct violations of 12 C.F.R. § 

1024.35(e). 

       131.      SPS’s  actions  caused  DeLasso  to  suffer  actual  damages, including, but not 

limited  to,  the  attorneys’  fees  incurred  for  the  time  in  preparing  NOE  #2,  NOE  #3,  and 

NOE  #4,  the  postage  cost  for  mailing  NOE  #2,  NOE  #3,  and  NOE  #4,  the  attorneys’  fees 

incurred in defending the foreclosure matter from the pending sheriff sale, and emotional 

distress. 

       132.    SPS’s  actions  are  believed  to  be  part  of  a  pattern  and  practice  of  behavior 

in conscious disregard for DeLasso’s rights. 

       133.    As  a  result  of  SPS’s  actions,  SPS  is  liable  to  DeLasso  for  actual  damages, 

statutory damages, costs, and attorneys’ fees. 

                                        COUNT FIVE 
                                                FIVE
                              VIOLATION OF N.J.S.A § 56:8-2 
                                                          56:8-2 
                                               
                                   (Consumer Fraud Act) 
                                                      Act) 
                                               
       134.    DeLasso  restates  and  incorporates  all  of  her  statements  and  allegations 

contained in paragraphs 1 through 59, in their entirety, as if fully rewritten herein. 

       135.    The CFA prohibits: 

               The  act,  use  or  employment  by  any  person  of  any 
               unconscionable  commercial  practice,  deception,  fraud,  false 
               pretense,  false  promise,  misrepresentation,  or  the  knowing 
               concealment,  suppression,  or  omission  of  any  material  fact 
               with  intent  that  others  rely  upon  such  concealment, 
               suppression  or  omission,  in  connection  with  the  sale  or 
               advertisement of any merchandise or real estate... 
 
N.J.S.A. § 56:8-2. 
 


                                                 23 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 24 of 27 PageID: 24



       136.    In  the  operation  of  its  business,  SPS  has  engaged  in  the  use  of 

unconscionable  commercial  practices  through  its  pattern  and  practice  of  disregarding 

and  violating  the  regulations  set  forth  under  12  C.F.R.  §§  1024.35  and  1024.41  as 

described, ​supra​. 

       137.    Each  unconscionable  practice,  false  promise,  misrepresentation  and/or 

knowing  omission  of  material  fact  by  SPS  described,  s​ upra​,  constitutes  a  separate 

violation under the CFA. 

       138.    SPS’s  unconscionable  commercial  practices  have  caused  DeLasso  the 

following ascertainable losses: 

               a.      Retain  and  pay  legal  counsel  to  defend  the  Foreclosure  from  the 

       pending sheriff’s sale; 

               b.      Retain  and  pay  legal  counsel  to  submit  four  notices  of  error  and 

       review responses to those notices of error; and, 

               c.      Extreme  emotional  distress  directly  and  proximately  caused  by  not 

       knowing  day  to  day  whether  or not Deutsche would continue proceeding with the 

       foreclosure and cause DeLasso to lose her house. 

                                         CONCLUSION 
                                         CONCLUSION

       139.    SPS’s  dual-tracking,  failure  to  properly  review  the  Application  or  provide 

specific  reasons  for  denial  of  the  Application,  and  failure  to  reasonably  investigate 

asserted  errors  are  consistent  with  SPS’s  continuing  poor  mortgage  servicing  practices 

and  non-compliance  with  the  RESPA  regulations  contained  in  12  C.F.R.  §§  1024.35  and 

1024.41.  




                                               24 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 25 of 27 PageID: 25



       140.   SPS’s  conduct  is  part  of  a  pattern  and practice and, pursuant to 12 U.S.C. § 

2605(f)(1)(B),  DeLasso  is  entitled  to  statutory  penalties  for  each  violation  of  the 

regulations contained in 12 C.F.R. §§ 1024.35 and 1024.41. 

       141.   As  a  direct  and  proximate  result  of  SPS’s  conduct  and  the  distinct  and 

ongoing  violations  above  enumerated,  DeLasso  suffered  actual  damage  in  the  form  of 

embarrassment,  wasted  time,  frustration,  and  humiliation  along  with  the  emotional 

distress  that  follows  from  the  improperly  advanced  foreclosure  proceeding  and  SPS’s 

failure  to  correct  errors.  DeLasso  was  forced  to  incur  attorneys’  fees  and  costs  to 

investigate  and  defend  the  Foreclosure,  and  attorney  fees to investigate and prepare this 

Complaint. 

                                   PRAYER FOR RELIEF 
                                              RELIEF

       WHEREFORE,  ​Plaintiff  Susan  DeLasso  prays  that  this  Court  enter  its  order 

granting judgment against Defendant Select Portfolio Servicing, Inc., as follows: 

         A.    For actual damages as to each of Counts One through Five; 

         B.    For  statutory  damages  of  up  to  One  Thousand  Dollars  ($1,000.00) for each 

               such RESPA violation as to each of Counts One through Four; 

         C.    For  costs  and  reasonable  attorneys’  fees  incurred  in  bringing  this 

               Complaint as to each of Counts One through Four; 

         D.    For treble damages, attorneys’ fees, and costs as to Count Five; and, 

         E.    Such other relief which this Court may deem appropriate. 

                                                 
                                                 
                                                    Respectfully submitted: 
                                                     



                                              25 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 26 of 27 PageID: 26



                                           /s/ Javier L. Merino 
                                           Javier L. Merino 
                                           DannLaw 
                                           1 Meadowlands Plaza, Suite 200 
                                           East Rutherford, New Jersey 07073 
                                           Telephone: (216) 373-0539 
                                           Facsimile: (216) 373-0536 
                                           notices@dannlaw.com  
                                            
                                           /s/ Joshua W. Denbeaux 
                                           Joshua W. Denbeaux 
                                           Denbeaux & Denbeaux 
                                           366 Kinderkamack Road 
                                           Westwood, New Jersey 07675 
                                           Telephone: (201) 664-8855 
                                           Facsimile: (201) 666-8589 
                                           filings@denbeauxlaw.com 
                                            
                                           Counsel for Plaintiff Susan DeLasso 
 
 
                                                      




                                     26 
Case 3:18-cv-14934-FLW-DEA Document 1 Filed 10/12/18 Page 27 of 27 PageID: 27



                                    JURY DEMAND 
                                         DEMAND 

       DeLasso hereby requests a trial by jury on all issues, with the maximum number 

of jurors permitted by law. 

 
 
                                                /s/ Javier L. Merino 
                                                Javier L. Merino 
                                                DannLaw 
                                                 
                                                /s/ Joshua W. Denbeaux 
                                                Joshua W. Denbeaux 
                                                Denbeaux & Denbeaux 
                                                 
                                                Counsel for Plaintiff Susan DeLasso 
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
  
  
  
  
                                             
                                             




                                          27 
